Title: From Thomas Jefferson to Thomas Chalkley James, 12 January 1805
From: Jefferson, Thomas
To: James, Thomas Chalkley


                  
                     Sir 
                     
                     Washington Jan. 12. 1805.
                  
                  I have duly recieved your letter of the 4th. inst informing me that at a meeting of the American Philosophical society of that day for the annual election of officers, they had been pleased to reelect me as their president.
                  I beg leave, through you Sir, to return my sincere thanks to the Society for these repeated proofs of their favor to me, and to express the particular satisfaction derived from the unanimity with which it has been declared. these attentions from a body of their high standing in the department of science excite a just desire to be useful to them in any way in my power.
                  Accept, Sir, my particular acknolegements for the satisfaction you so kindly express in making this communication,with my respectful salutations, and assurances of high consideration.
                  
                     Th: Jefferson 
                     
                  
               